              Case 18-11145-LSS         Doc 862     Filed 04/24/20     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                                              Chapter 11

THE RELAY SHOE COMPANY, LLC, et al.,                Case No. 18-11145 (LSS)

               Debtors.                             (Jointly Administered)


    NOTICE OF WITHDRAWAL OF APPEARANCE AS COUNSEL AND REQUEST
      FOR REMOVAL FROM ELECTRONIC AND PAPER NOTICING MATRIX

         PLEASE TAKE NOTICE that, pursuant to Rule 9010-2(b) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware, Marc B. Roitman, hereby withdraws his appearance as counsel to adidas AG and

Reebok International Ltd. (collectively, “Reebok”), in the above-captioned bankruptcy cases. The

undersigned further requests that the Clerk of the United States Bankruptcy Court for the District

of Delaware, or any claims or noticing agent appointed in these cases, remove him from the

electronic and paper noticing matrix for the above-captioned cases. All other current counsel of

record will continue to represent Reebok and are not intended to be affected by this notice.

 Dated: April 24, 2020
        Wilmington, Delaware                      COLE SCHOTZ P.C.

                                                   /s/ Patrick J. Reilley
                                                  Norman L. Pernick (No. 2290)
                                                  Patrick J. Reilley (No. 4451)
                                                  500 Delaware Avenue, Suite 1410
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 652-3131
                                                  Facsimile: (302) 652-3117
                                                  npernick@coleschotz.com
                                                  preilley@coleschotz.com

                                                  -and-
Case 18-11145-LSS   Doc 862    Filed 04/24/20   Page 2 of 2




                              ROPES & GRAY LLP
                              Stephen Moeller-Sally, Esquire
                              Kimberly J. Kodis, Esquire
                              1211 Avenue of the Americas
                              New York, NY 10036-8704
                              Telephone: (212) 596-9000
                              Facsimile: (212) 596-9090
                              Ssally@ropesgray.com
                              Kimberly.Kodis@ropesgray.com

                              Counsel to adidas AG and
                              Reebok International Ltd




                          2
